F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JUL 19 1999
                                     TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 WENDELL R. MUIR,

           Plaintiff - Appellant,
 vs.                                                    No. 99-2048
                                              (D.C. No. CIV-98-822-M/WWD)
 FIFTH JUDICIAL DISTRICT                                 (D.N.M.)
 COURT; ATTORNEY GENERAL
 STATE OF NEW MEXICO,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Muir, an inmate appearing pro se and in forma pauperis, appeals the

district court’s denial of a writ of habeas corpus under 28 U.S.C. § 2254, 1 the

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
       1
            Mr. Muir initially filed a civil rights complaint under 42 U.S.C.
§ 1983. The magistrate judge first construed the complaint as arising under 28
U.S.C. § 2241 because it attacked a New Mexico detainer and sought release from
custody upon completion of a sentence. See I R. doc. 3. The magistrate judge
dismissal of his lawsuit with prejudice and the denial of his motions for an

evidentiary hearing and for a restraining order. He also seeks a restraining order

from this court. The magistrate judge, whose findings and recommendations were

adopted by the district court, found that Mr. Muir had failed to claim any

violation of federal rights, asserting at most a violation of a state statute. See I R.

doc 18 at 2. In addition, the magistrate found that Mr. Muir has not pursued the

appropriate grievance procedure under the Interstate Corrections Compact, and

thus, a federal court would not have jurisdiction to decide the merits. See id. at 3.

The district court did not issue a certificate of appealability.

      Mr. Muir is currently incarcerated in Kansas through the New Mexico

Corrections Department pursuant to the Interstate Corrections Compact, N.M.

Stat. Ann. § 31-5-17 (Michie 1984 Repl. Pamp.). Under the Compact, an inmate

is released to the “sending state” (here, New Mexico) unless the inmate and the

sending and receiving state agree on “some other place.” N.M. Stat. Ann. § 31-5-

17 Art. 4G. Mr. Muir contended that Appellees violated his Fourteenth




required Mr. Muir to file a § 2241 application. See I R. doc. 6. Thereafter, he
treated the matter as arising under § 2254. See I R. docs. 8 & 18. As Mr. Muir is
not challenging the fact or duration of his confinement, it appears that the matter
arises under 28 U.S.C. § 2241, which allows him to challenge the execution of a
sentence. See McIntosh v. United States Parole Comm’n, 115 F.3d 809, 811-112
(10th Cir. 1997). To the extent that Mr. Muir is challenging the conditions of his
confinement, such an action arises under § 1983. Regardless, the action was
properly dismissed.

                                          -2-
Amendment due process rights because he is to be returned to New Mexico for

discharge, instead of being released in Kansas. On appeal, he makes the same

argument and raises an Eighth Amendment claim that returning him to New

Mexico would cause him “undue stress and unwanted tension” as he was not

treated with anti-depression medication while in New Mexico. See Aplt. Br.

(Form A-12) at 3.

      Under the AEDPA, we cannot hear Mr. Muir’s appeal unless a certificate of

appealability is issued. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

appealability may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). We agree with the

district court and conclude that Mr. Muir has not alleged a violation of any

federal or constitutional right. An inmate may be transferred from one state to

another, see Olim v. Wakinekona, 461 U.S. 238, 245-48 (1983), and New Mexico

has not created a liberty interest in a unilateral decision by an inmate to be

released in the receiving state, see Sandin v. Connor, 515 U.S. 472, 483-84

(1995). The Eighth Amendment claim is meritless, see Farmer v. Brennan, 511

U.S. 825, 837-38 (1994) (requiring that objective and subjective components of

Eighth Amendment violation be alleged); Estelle v. Gamble, 429 U.S. 97, 106

(1976) (requiring allegation of deliberate indifference to serious medical needs),

and was waived because Mr. Muir did not present it below.


                                         -3-
      We deny Mr. Muir a certificate of appealability and dismiss his appeal. All

pending motions are denied.


                                     Entered for the Court


                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                       -4-